 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                  Case No. 1:19-cv-01209-DAD-EPG
      MICHAEL EDWARD HORNE, Plaintiff,
12                                                  ORDER GRANTING PLAINTIFF’S MOTION
             v.
13                                                  TO PROCEED IN FORMA PAUPERIS
      GOLDEN EMPIRE TRANSIT,
14                                                  (ECF NO. 4)
                         Defendant.
15

16

17          Pro se Plaintiff Michael Edward Horne filed this action on September 3, 2019, along with

18   a motion to proceed in forma pauperis in lieu of paying the filing fee to commence an action in

19   this Court. (ECF No. 2.) The Court denied Plaintiff’s motion to proceed in forma pauperis,

20   finding that Plaintiff did not make the required showing pursuant to 28 U.S.C. § 1915(a). Plaintiff

21   filed a second motion to proceed in forma pauperis on September 16, 2019. (ECF No. 4.)

22          Upon review, the Court finds that Plaintiff has made the required showing pursuant to

23   28 U.S.C. § 1915(a). Accordingly, Plaintiff’s request to proceed in forma pauperis (ECF No. 4.)

24   is GRANTED.
     IT IS SO ORDERED.
25

26      Dated:     September 18, 2019                         /s/
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
                                                       1
